Citation Nr: 0021362	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, to include recurrent left pneumothoraces with 
associated sarcoidosis.  

2. Whether the veteran's claim for service connection for a 
respiratory disorder, to include recurrent left 
pneumothoraces with associated sarcoidosis is well 
grounded.  

3. Entitlement to service connection for a respiratory 
disorder, to include recurrent left pneumothoraces with 
associated sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  Service connection for sarcoidosis was previously 
denied by the Board of Veterans' Appeals (Board) in a 
decision of October 1977.  

This matter now comes before the Board on appeal from an 
April 1998 rating decision by the RO which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a respiratory disorder, to include 
recurrent left pneumothoraces with associated sarcoidosis.  
In November 1999 the veteran appeared and gave testimony at a 
hearing before the undersigned Board member.  A transcript of 
this hearing is of record.  

The issue of entitlement to service connection for a 
respiratory disorder, to include recurrent left 
pneumothoraces with associated sarcoidosis will be discussed 
in the remand section of this decision.  


FINDINGS OF FACT

1. The Board denied service connection for a respiratory 
disorder, to include recurrent left pneumothoraces with 
associated sarcoidosis.  

2. The evidence submitted since the 1977 Board decision, and 
in conjunction with the veteran's 1998 application to 
reopen his claim of service connection for a respiratory 
disorder, to include recurrent left pneumothoraces with 
associated sarcoidosis, is new because it was not 
previously of record.  

3. The evidence submitted since the 1977 Board decision is 
material because it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a respiratory disorder, to include 
recurrent left pneumothoraces with associated sarcoidosis.  

4. The veteran's claim for service connection for a 
respiratory disorder, to include recurrent left 
pneumothoraces with associated sarcoidosis, is plausible.  


CONCLUSIONS OF LAW

1. The October 1977 Board decision denying service connection 
for a respiratory disorder, to include recurrent left 
pneumothoraces with associated sarcoidosis is final.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1105 (1999).  

2. The additional evidence received subsequent to the Board 
decision of October 1977 denying service connection for 
sarcoidosis is new and material; the veteran's claim of 
service connection for a respiratory disorder, to include 
recurrent left pneumothoraces with associated sarcoidosis 
is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).  

3. The veteran's claim for service connection for a 
respiratory disorder, to include recurrent left 
pneumothoraces with associated sarcoidosis, is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Respiratory 
Disorder.  

The evidence which was of record at the time of the October 
1977 Board decision denying service connection for 
sarcoidosis may be briefly summarized.  The veteran's service 
medical records, including his June 1968 examination prior to 
service discharge, disclose no complaints or findings 
indicative of sarcoidosis.  Private clinical records and 
medical statements reflect treatment and hospitalizations for 
spontaneous left pneumothoraces during the period from May 
1970 to January 1975.  

In a June 1976 statement, Charles J. Wittmann, Jr., M.D., the 
veteran's private physician, reported that the veteran 
underwent a wedge excision of the lower lobe of the left lung 
with a left parectomy in January 1976.  A diagnosis of 
sarcoidosis was rendered.  The doctor stated that a review of 
the veteran's history showed that he had been in Mississippi 
while on active service and there was some concern as to 
whether the veteran's sarcoidosis was related to this 
exposure.  In a further statement, dated in September 1976, 
this physician opined that it was completely feasible that 
the veteran contracted sarcoidosis while in Mississippi 
during military service.  

In a January 1977 statement, Robert P. Margie, M.D., reported 
that he had reviewed the veteran's medical history and opined 
that the possibility should be considered that the veteran 
contracted sarcoidosis while in the military.  

The evidence which has been associated with the claims folder 
since the October 1977 Board decision denying service 
connection for sarcoidosis includes service administrative 
records which indicate that the veteran was discharged from 
service at Fort McClellan, Alabama.  VA clinical records 
reveal outpatient treatment during the 1990s for coronary 
artery disease.  During this treatment a history of left 
pneumothoraces associated with sarcoidosis was noted.  

In a November 1999, Charles Wittmann, Jr., M.D., reported 
that he treated the veteran during the 1970s for recurrent 
pneumothorax.  The veteran was reported to have had a 
thoracotomy that showed sarcoidosis.  The doctor stated that 
it was felt that the veteran's sarcoidosis was contracted 
while serving in Mississippi during military service.  

During a November 1999 hearing at the RO before the 
undersigned Board member, the veteran said that he began to 
notice shortness of breath while working at the postal 
service in 1970, after service.  He thereupon had a number of 
spontaneous pneumothoraces on the left for which he was 
repeated hospitalized.  He said that the private physicians 
who treated him for respiratory pathology during the 1970s 
were of the opinion that his sarcoidosis was present in the 
service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Service connection may be granted for sarcoidosis if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for disease diagnosed after 
service providing the evidence establishes that it was 
incurred during service.  38 C.F.R. § 3.303(d) (1999).  

The hearing testimony of the veteran during his recent 
hearing to the effect that the private doctors who treated 
him for spontaneous left pneumothoraces associated with 
sarcoidosis during the 1970s believed that his respiratory 
disorder had its onset while he was in military service in 
the south is clearly new in that it was not previously of 
record.  The credibility of such testimony must be presumed 
for purposes of determining whether the veteran's claim of 
service connection for a respiratory disorder, to include 
recurrent left pneumothoraces associated with sarcoidosis 
should be reopened.  See Justus, supra.  Moreover, the recent 
record also contains a 1999 statement from a private 
physician who treated him in the 1970s which confirms that 
the veteran's respiratory disability was believed to have had 
its onset during the veteran's military service.  Both the 
veteran's testimony at his recent hearing and the statement 
from his private doctor are also considered to be material 
evidence as it is relevant to the issue of service connection 
for a respiratory disorder, to include recurrent left 
pneumothoraces associated with sarcoidosis.  While the 
factual information is similar to what was before the Board 
in October 1977, the current evidence is being considered in 
conjunction with Court precedent, which was not available to 
the Board at the time of the October 1977 decision.  

It is therefore apparent that the evidence submitted since 
the 1977 Board decision must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a respiratory disorder, to include recurrent 
left pneumothoraces associated with sarcoidosis.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir, 1998).  Therefore, the Board 
finds that new and material evidence has been submitted in 
regard to the veteran's claim of service connection for a 
respiratoy disorder.  Thus the veteran's claim of service 
connection for this disability is reopened and must be 
addressed on the merits in light of all the evidence, both 
old and new.  


II. Whether the Veteran's Claim For Service Connection For a 
Respiratory Disorder is "Well Grounded"  

According to the decision by the Court, a well grounded claim 
requires competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The record shows that the veteran experienced a number of 
left pneumothoraces in the years after service and underwent 
a wedge excision of the lower lobe of the left lung with a 
left parectomy in January 1976.  After this procedure, a 
diagnosis of sarcoidosis of the lungs was rendered.  Since 
this is the case, it is apparent that the first criteria for 
a well grounded claim under the Caluza standard has been met.  
In addition, the veteran has testified that he has been told 
that his present sarcoidosis originally developed during his 
military service during which time he was stationed in the 
southern part of the United States.  He has also submitted a 
statement from a private physician who treated him for 
sarcoidosis in the 1970s and confirmed that the veteran's 
sarcoidosis was believed to have developed while the veteran 
was in Mississippi, during military service.  The Board notes 
that the record contains no medical evidence that shows that 
sarcoidosis is endemic to the southern part of the Unites 
States.  Nevertheless, the veteran's testimony and his 
doctor's statement, discussed above, are sufficient to 
satisfy the second and third criteria for a well grounded 
claim under the Caluza standard.  Thus, the veteran's claim 
for service connection for a respiratory disorder, to include 
recurrent pneumothoraces associated with sarcoidosis is well 
grounded.  


ORDER
New and material evidence having been submitted, the 
veteran's claim for service connection for a respiratory 
disorder, to include recurrent pneumothoraces associated with 
sarcoidosis, is reopened.  

The veteran has presented a well grounded claim for service 
connection for a respiratory disorder, to include recurrent 
pneumothoraces associated with sarcoidosis and to this extent 
the appeal is granted.  



REMAND

Since it has been determined in the above decision that the 
veteran's reopened claim for service connection for a 
respiratory disorder, to include recurrent pneumothoraces 
associated with sarcoidosis is well grounded, the VA has a 
duty to assist the veteran in the development of this claim.  
38 U.S.C.A. § 5107(a).  In this regard, it is noted that the 
veteran has indicated that he underwent several 
hospitalizations at a private facility for the treatment of 
recurrent pneumothoraces due to sarcoidosis during the period 
from 1970 to 1976.  However, the present record only contains 
clinical records documenting such a hospitalization from 
December 1975 to January 1976.  Additional clinical records 
from this private hospital should be obtained prior to 
further appellate consideration of the veteran's claim for 
service connection for a respiratory disorder, to include 
recurrent pneumothoraces associated with sarcoidosis.  In 
addition, the Board believes that service personnel records 
and a VA examination is in order to determine the etiology of 
the veteran's currently diagnosed sarcoidosis.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1. The RO should take all appropriate 
action to obtain copies of all 
clinical records, not already in the 
claims folder, documenting the 
veteran's treatment and 
hospitalizations for respiratory 
pathology at the Overlook Hospital in 
Summit, New Jersey from 1970 through 
1976.  All records obtained should be 
associated with the claims folder.  

2. The RO should obtain the veteran's 
complete service personnel records 
from the National Personnel Records 
Center for association with the claims 
folder.  

3. Then, the veteran should be afforded a 
VA medical examination by a specialist 
in respiratory diseases to determine 
the etiology of his pulmonary 
sarcoidosis.  The claims folder must 
be made available to the examining 
physician so that the pertinent 
clinical records can be reviewed in 
detail.  The examining physician 
should state that he has reviewed the 
clinical record in his examination 
report.  All pertinent clinical 
findings should be reported in detail.  
At the conclusion of the examination, 
and after a review of the claims 
folder, the examining physician should 
express a medical opinion as to 
whether it is at least as likely as 
not that the veteran's pulmonary 
sarcoidosis had its onset during 
service or within the first post 
service year, or is otherwise related 
to service.  The physician should 
further explain whether the veteran's 
being stationed at Fort McClellan, 
Alabama and being in Greenville, 
Mississippi for several days and 
Corinth, Mississippi for several days, 
as reported on a statement on appeal 
in February 1977, are significant in 
his development of pulmonary 
sarcoidosis.  

4. When the above development has been 
completed, the RO should review the 
veteran's claim.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



